DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Note from the examiner regarding Product-by-Process Claims
Claims 1, 4-10, and 12-22 are directed towards a product-by process, therefore the determination of patentability for the inventions as claimed in claims 1, 4-10, and 12-22 is based on the product itself, not the process of its production (See MPEP 2113). Consequently, only the structure of the claimed products necessarily implied by the steps as recited in the claims are used to determine patentability rather than the process steps themselves.
For example: independent claims 1, 17, and 19 are only limited by an interference-based thin film, an optical waveguide, and an array of optical waveguides respectively which include at least one material with a first transverse dimension greater than a second transverse dimension; the limitations of the steps of providing the preform, providing the furnace, energizing the at least one heating element, and feeding the preform recited in claims 1, 17, and 19 do not limit the structure of the end product of the claims and therefore do determine patentability of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4-10, and 12-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2012/0114292 to Hoover.
Claims 1, 4, and 6-10, 17, and 19, 21-22 are directed towards product-by-process claims for an interference-based thin film for selective reflection and selective transmission of waves and an optical waveguide respectively, therefore only the structure necessarily limited by the steps of the claims are considered limiting to the claimed invention, not the steps themselves, e.g. the limitations of the steps of providing the preform, providing the furnace, energizing the at least one heating element, and feeding the preform recited in claims 1 do not limit the structure of the end product of the claims and therefore do determine patentability of the claims (see above Note from the examiner regarding Product-by-Process claims). Primary reference, Hoover discloses the following limitations of the structure of the product implied by the steps of claims 1, 4, and 6-10, 17, and 19, 21-22:
[1, 17, and 19] providing a preform (multicore ribbon preform 250, Fig 9-11) having a first transverse dimension and a second transverse dimension perpendicular to the first transverse dimension wherein the first transverse direction is greater than the second transverse dimension (see Fig 10 wherein the first transverse direction is the left-right direction and the second transverse direction is the up-down direction) and comprising a primary material (see cladding layer 104 in Fig 1-3 that can include additional optical coating layer 120 with primary coating layer 122 and secondary coating layer 124; see rectangular glass cladding tube 260 and/or filler canes 262 in Fig 10) and a plurality of secondary material layers (see glass core members 102 in Fig 1-3; see glass core canes 202 in Fig 10) each spaced from one another and completely surrounded by the primary material in the first and second transverse dimensions (see Fig 1-3 and 9-10; see Para 0049 that discloses that the glass core canes 202 positioned within the preform 250 that appear to be touching as shown in Fig 10, can in fact include a thin cladding layer corresponding to the primary material as claimed surrounding the glass core canes 202 so as to maintain a desired spacing between the glass core canes 202 in the preform); and drawing the preform (see Fig 11) in such a manner that the resulting thin film/optical waveguide/array of optical waveguides (see Fig 1-3 that shows thin films that comprise an array of multiple waveguides, i.e. core members 102) has a first transverse dimension that is larger than its second transverse dimension (see Fig 1-3 that shows different embodiments of the product made by the process as disclosed in Hoover with the width (i.e. first transverse dimension) larger than the thickness (i.e. second transverse dimension); Para 0006, 0032-0033, and 0040-0042). 
[4] drawing the preform to a rectangular fiber (see Fig 1-3).
[6] wherein the at least one material comprises at least one of a thermoplastic polymer, any type of glass (see Fig 9-10 with rectangular glass cladding tube 260 and filler canes 262 of silica based glass with a lower refractive index which is formed into the cladding layer 104 in Fig 1-3, and glass core canes 202 of silica based glass with a higher refractive index which is formed into the core members 102 in Fig 1-3), amorphous materials that can be stretched when heated (see optical coating layer 120 in Fig 2 comprising coating layers 122 and 124 made of UV curable urethane acrylic which is  a thermoplastic polymer that can be stretched when heated), and metals.
[7] wherein the secondary material has similar thermal and mechanical properties as the primary material (rectangular glass cladding tube 260, filler canes 262, and glass core canes 202 are all made of silica based glass and therefore have similar thermal and mechanical properties; Para 0033 and 0042). 
[8] wherein the preform comprises providing an additional second material (see glass core members 102 in Fig 1-3 representing multiple second materials) completely surrounded by the first material in the first and second transverse dimensions, the additional second material oriented parallel to, and spaced from the second material in the first transverse dimension (see Fig 1-3); wherein, upon completion of the drawing step, the thin film comprises layers corresponding to said first material and second material (see plane 108 in Fig 1 and planes 192 and 194 in Fig 3 corresponding to a layer of the core members 102 and see cladding layer 104 in Fig 1 and 3 that show an upper layer and lower layer in Fig 1 and an, upper, lower, and middle layer in Fig 3). 
[9] wherein the second materials are different material as the first material or identical materials as the first material with different dopants (rectangular glass cladding tube 260 of silica based glass with a lower refractive index in Fig 10 and glass core canes 202 of silica based glass with a higher refractive index in Fig 10 which directly correspond to the cladding layer 104 and the core members 102 in Fig 1-3; Para 0033 and 0042 indicate that the materials are the same materials with different dopants to change the respective refractive indices of the materials).
 [10] wherein the secondary material and additional secondary material are equally distanced from the central vertical axis of the preform (see Fig 1-3 wherein the centermost core member 102 represents the central vertical axis and the core members to either side of the centermost core member 102 can represent the secondary material and additional secondary material that are equally distanced from the central vertical axis).
[21] wherein a tertiary material (optical coating layer 120 with primary coating layer 122 and secondary coating layer 124) is provided on an outer surface of the primary material (see Fig 2A).
[22] wherein the tertiary material has a dissimilar configuration as the secondary material (see Fig 2A that shows that the optional coating layer 120 surrounds the cladding layer 104, therefore the coating layer 120 has a dissimilar configuration compared with the core members 202 which do not surround the cladding layer 104).

Claims 5, 12-16, 18, and 20 are directed towards the method steps of manufacturing the product of claim 1, but do not necessarily limit the structure of the end product and therefore do not determine patentability of the claims. Therefore since Hoover discloses the product as claimed in claims 1, 17, and 29, Hoover also anticipates the product-by-process of claims 5, 12-16, 18, and 20 respectively.

Response to Arguments
Applicant’s arguments, see Applicant’s response, filed 07/07/2022, with respect to the rejection of claims 1, 4-10, and 12-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph with respect to the indefiniteness of the terms “approximately” and “substantially” have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1, 4-10, and 12-22 has been withdrawn. 

Applicant’s arguments, see Applicant’s response, filed 11/22/2021, with respect to the rejection(s) of claim(s) 1, 17 and 19 under 35 U.S.C. 102 as being anticipated by US 2012/0114292 to Hoover have been fully considered and are not persuasive.  
The applicants argue that Hoover fails to disclose a plurality of secondary material layers each spaced from one another and completely surrounded by the primary material in the first and second transverse dimensions added to claims 1, 17, and 19 respectively.
However, the above limitations are directed towards the preform used in the method of manufacturing the interference-based thin film, an optical waveguide, and an array of optical waveguides product-by-process claims 1, 17, and 19 respectively, rather than the end product as claimed in a product-by-process claim. Since claims 1, 17, and 19 are directed towards a product-by-process, the determination of patentability is based on the product itself, not the process of its production (See MPEP 2113); consequently, only the structure of the claimed products necessarily implied by the steps as recited in the claims are used to determine patentability rather than the process steps themselves. 
In this instance, the only structure that can be implied by the limitations added to claims 1, 17, and 19 are that the end product would have the secondary materials spaced from one another and completely surrounded by the primary material in the first and second transverse dimensions, which Hoover discloses (see Fig 1-3 of Hoover that shows that the glass core members 102 corresponding to the secondary material as claimed are spaced from one another and completely surrounded by the cladding layer 104 corresponding to the primary material as claimed). Therefore Hoover discloses the implied structure of the product-by-process claims according to claims 1, 17, and 19 respectively including the added limitations (see above rejection of claims 1, 4-10, and 12-22).
Further, Hoover discloses that the glass core canes 202 (corresponding to the secondary material as claimed) positioned within the preform 250 that appear to be touching as shown in Fig 10, can in fact include a thin cladding layer (corresponding to the primary material as claimed along with the filler canes 262 and rectangular glass cladding tube 250 in Fig 10) surrounding the glass core canes 202 so as to maintain a desired spacing between the glass core canes 202 in the preform (Para 0049). Therefore, Hoover not only discloses the implied structure of the end product of the product-by-process claims according to claims 1, 17, and 19 respectively including the added limitations (which is all that is required to read on the product-by-process claims), but Hoover also discloses these added limitations with respect to the preform used in the method of manufacturing the interference-based thin film, the optical waveguide, and the array of optical waveguides according to claims 1, 17, and 19 respectively; therefore the argument that Hoover does not disclose the added limitations of claims 1, 17, and 19 is not persuasive (see above rejection of claims 1, 4-10, and 12-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0205840 to Wakabayashi, US 7,292,758 to Bayindir, and US 5,689,578 to Yamauichi all disclose similar interference-based thin films/optical waveguides/array of optical waveguides and methods of manufacturing, wherein both a preform and a drawn end product include a plurality of secondary material layers each spaced from one another and completely surrounded by a primary material in first and second transverse dimensions (Wakabayashi: see Fig 11A-E, 16A-C. 17A-C, 18A-C, 21A-B, 23A-E, 24A-E, 25A-C, and 26A-B) (Bayindir: see Fig 2 and 3A-F) (Yamauichi: see Fig 1A-F, 3A-D, 7, 8-9, 10A-C, 11A-B, 16A-F, and 18A-D).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729	

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729